Citation Nr: 1728978	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-23 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for the residuals of a left ear infection.
 
3.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 2004 to March 2007, including combat service in Iraq and his decorations include Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's appeal was previously remanded by the Board in June 2015 so that he could be afforded a Board hearing.  A hearing was subsequently scheduled for June 28, 2017; however, the Veteran failed to appear.  As he did not provide any explanation for the failure to appear at the hearing, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show a hearing loss disability under VA regulations.

2.  The preponderance of the evidence does not show any residuals of a left ear infection.

3.  The preponderance of the evidence does not show an eye disability under VA regulations. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for the residuals of a left ear infection have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for an eye disability have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Facts and Analysis - Hearing Loss and Left Ear Disability

The Veteran implicitly asserts that he currently has hearing loss due to service; he also asserts he has residuals of a left ear infection.  The Veteran filed this claim within one year of his discharge in March 2007.  See February 2008 claim.  Because the Veteran filed his service connection claim within one year of separation from service, the appeal period begins the day after his separation in March 2007.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

At entry into service, the Veteran's October 2003 audiogram was as follows: 


HERTZ

1000
2000
3000
4000
Avg
RIGHT
5
0
10
0
3.75
LEFT
30
10
10
10
15

This is hearing within normal limits under VA regulations, although the Veteran's left ear did have some hearing loss at 1000 Hz at entry under Hensley.  See supra. 

Service treatment records (STRs) reveal that the Veteran was in a fight in November 2004; he received an abrasion on the back of his left ear.  There is no further treatment for this condition recorded. 

He received an in-service audiogram in November 2005; it revealed the following hearing acuity:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
-5
10
5
5
LEFT
10
0
10
15
8.75

These results are hearing within normal limits under VA regulations.  No speech recognition test was administered. 

STRs show that he received an audiogram in February 2007; it revealed the following hearing acuity:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
10
-5
15
5
6.25
LEFT
10
10
20
15
13.75

These results are hearing within normal limits under VA regulations.  No speech recognition test was administered. 

He subsequently received a VA examination in September 2010.  On interview, the Veteran reported that his chief complaint was tinnitus a feeling that his left ear was muffled.  He also reported past episodes of soreness near and below his left ear occurring a few times a year, lasting about a week.  The Veteran had never sought treatment during these episodes, which resolved spontaneously. He reported that he experienced some drainage during these episodes.  The Veteran reported noise exposure as an Army tanker from 2004 through 2007 with a tour in Iraq; acoustic trauma is conceded.  

Pure tone threshold testing revealed the following hearing acuity:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
0
5
15
8
100
LEFT
10
5
10
10
9
100

These results reflect the Veteran's hearing was within normal limits in both ears.  The examiner noted that immittance measures were normal and also consistent with audiometric findings and normal middle ear function for both ears.  The examiner further noted that the Veteran's STRs showed only normal hearing during service.  Ultimately, the examiner stated there was no ear or hearing problem identified.

In September 2010, the Veteran also received a VA examination with regard to his claim for the residuals of a left ear infection.  The examiner reviewed the claims file, interviewed the Veteran, and examined him.  The examiner noted that the Veteran's medical records did not show any treatment for ear infections; upon further questioning, the Veteran stated that he had ear difficulties in the form of a feeling below the left ear which was perhaps causing a transient hearing loss.  On physical examination, both ear canals were clear with minimal wax; the ear canal skin was normal and tympanic membranes were intact with normal landmarks.  Valsalva maneuver and tuning fork testing was normal. Palpation revealed no abnormalities.  The examiner did indicate that the Veteran may have experienced transient left ear region discomfort as a result of acoustic trauma and a temporary threshold shift; however, there was no evidence of left ear infection currently or as shown in STRs.  

There are no additional treatment notes showing treatment of or complaints related to hearing loss, left ear infection residuals, or any other ear condition. 

As noted above, a Veteran must present evidence of a current disability in order to establish service connection.  The Board acknowledges the Veteran's contentions that he experiences hearing loss.  See December 2013 Notice of Disagreement. However, the objective medical evidence does not show a hearing loss disability for VA regulations.  In the present case, the medical evidence does not show the Veteran has had a hearing loss disability under VA regulations at any point during the appeal period.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).  

In addition there is no medical evidence showing that he has experienced a left ear infection at any point during the appeal period or during service.  In this regard, the only evidence supporting the Veteran's claims are his lay statements in the September 2010 VA examinations indicating transient feelings of discomfort and drainage.   The Veteran is competent to report these symptoms as they are subject to lay observation and there is no reason to doubt his credibility.  However, the Veteran is not competent to diagnose a hearing loss or other ear disability.  There are no contemporaneous medical records showing complaints of or treatment for these symptoms.

As such, the Board finds that the preponderance of the evidence reflects no current hearing loss disability and no residuals of left ear infection disability.  Since there is no current disability, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis - Eye Disability

The Veteran implicitly asserts that he currently has an eye disability due to service.  The Veteran filed this claim within one year of his discharge in March 2007.  See February 2008 claim.  Because the Veteran filed his service connection claim within one year of separation from service, the appeal period begins the day after his separation in March 2007.  

A thorough review of the Veteran's claims file reveals no medical treatment for an eye disability outside of a September 2010 VA examination.  For that examination, the provider reviewed the claims file, interviewed the Veteran, and examined him.  The Veteran apparently reported that he had decreased visual acuity; he denied any history of eye injury or surgery and had never worn glasses.  He had no diplopia and was not using eye drops.  He reported he could read without glasses.

On physical examination, no abnormalities were noted.  His uncorrected vision was measured as 20/25 on the right and 20/30 on the left.  This improved with a pinhole to 20/20 in both eyes.  The diagnosis was mild refractive error with glasses not being recommended at that time.  

The Board observes that vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303 (c), 4.9; VAOGCPREC 67-90 (1990).

As such, the preponderance evidence of record does not show that the Veteran has an eye disability for VA purposes.  Since the first element is not established, service connection is not warranted.  The benefit of the doubt doctrine is not applicable in the instant appeal, since the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for the residuals of a left ear infection is denied.

Service connection for an eye disability is denied.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


